Order placing the action upon the calendar of Special Term, Part III, for Trials for the County of Bungs, for a day certain, and directing the plaintiff or defendant to serve and file a note of issue reversed on the law, without costs, and motion denied, without costs, and without prejudice to a new application when the case is properly on the calendar. There is no authority in the court to direct trial of an action when the action itself is not on the calendar. {Rea v. Horton, 241 App. Div. 742; Zimmerman v. Rahmeyer, 230 id. 719.) Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.